DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/14/2022 is acknowledged.  The traversal is on the ground(s) that an overlap in scope of Groups I and II translates into no serious search burden between Groups I and II.  This is not found persuasive because while there are common elements to Groups I and II, there are still elements which are different between the Groups.  For example, the battery of Group II requires a sensor shield and associated structure.  As such, a search for the structural elements of Group I will not necessarily return search results for the sensor shield et al. of Group II, and a serious search burden exists between Groups I and II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the separator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the separator” will be interpreted as “the porous membrane”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2013/0004811) in view of Mattes et al. (US 2004/0169579).
Regarding claim 1, Banerjee et al. discloses in Figs 1-12, a temperature sensor (Title) for a battery cell (ref 610) of a rechargeable battery ([0001]), comprising: a resistive sensing element (ref 130), a first electrode (at ref 324, [0035]), and a second electrode (at ref 344, [0035]); wherein the resistive sensing element (ref 130), the first electrode (at ref 324, [0035]), and the second electrode (at ref 344, [0035]) are affixed to ([0051]) a porous separator (ref 240); wherein the porous separator (ref 240) is interposed between an anode (ref 220) and a cathode (ref 230) of the battery cell (ref 610); wherein the resistive sensing element (ref 130) is electrically connected in series (Fig 5) between the first electrode (at ref 324, [0035]) and the second electrode (at ref 344, [0035]); wherein the resistive sensing element, the first electrode and the second electrode are affixed onto the separator by deposition ([0034]); and wherein the resistive sensing element (ref 130), the first electrode (at ref 324, [0035]) and the second electrode (at ref 344, [0035]) are porous ([0034] all are deposited, porous, thin film materials).
Banerjee et al. does not explicitly disclose the deposition is PVD.
Mattes et al. discloses in Figs 1-3, a temperature sensor (Title) including producing it on a substrate via sputtering ([0016]).  This enhances the simplicity of the thin film production process ([0016]).
Mattes et al. and Banerjee et al. are analogous since both deal in the same field of endeavor, namely, temperature sensors.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thin film sputtering disclosed by Mattes et al. into the thin film sensor structure of Banerjee et al. to enhance the thin film structure and simplify the production process.

Regarding claim 2, modified Banerjee et al. discloses all of the claim limitations as set forth above and also discloses the resistive sensing element, the first electrode and the second electrode are fabricated from nickel ([0034], nickel disclosed for the structures).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2013/0004811) in view of Mattes et al. (US 2004/0169579) as applied to claim 1 above, and further in view of Schiessle et al. (US 5,255,981).
Regarding claim 3, modified Banerjee et al. discloses all of the claim limitations as set forth above.  While modified Banerjee et al. does not explicitly disclose changing the relative permeabilities of the first electrode, second electrode, resistive sensing element and separator, the change in the permeability of the components is not considered to confer patentability to the claims.  Schiessle et al. (see C2/L1-14, C3/L37-44, C4/L1-7 C4/L26-38) teaches that it was known in the art at the time of filing the invention that varying components’ permeability will vary the electrical performance of the sensor.  Therefore the electrical performance of the sensor is a variable that can be modified, among others, by varying the components’ respective permeabilities.  For that reason, the components’ respective permeabilities, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the components’ respective permeabilities cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the components’ respective permeabilities in the apparatus of modified Banerjee et al. as taught by Schiessle et al. to obtain the desired electrical performance of the sensor (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2013/0004811) in view of Schiessle et al. (US 5,255,981).
Regarding claim 9, Banerjee et al. discloses in Figs 1-12, a temperature sensor (Title), comprising: a resistive sensing element (ref 130), a first electrode (at ref 324, [0035]), and a second electrode (at ref 344, [0035]) and a porous membrane (ref 240); wherein the resistive sensing element (ref 130), the first electrode (at ref 324, [0035]), and the second electrode (at ref 344, [0035]) are affixed to ([0051]) the porous membrane (ref 240); wherein the resistive sensing element (ref 130) is electrically connected in series (Fig 5) between the first electrode (at ref 324, [0035]) and the second electrode (at ref 344, [0035]).
While modified Banerjee et al. does not explicitly disclose changing the relative permeabilities of the first electrode, second electrode, resistive sensing element and separator, the change in the permeability of the components is not considered to confer patentability to the claims.  Schiessle et al. (see C2/L1-14, C3/L37-44, C4/L1-7 C4/L26-38) teaches that it was known in the art at the time of filing the invention that varying components’ permeability will vary the electrical performance of the sensor.  Therefore the electrical performance of the sensor is a variable that can be modified, among others, by varying the components’ respective permeabilities.  For that reason, the components’ respective permeabilities, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the components’ respective permeabilities cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the components’ respective permeabilities in the apparatus of modified Banerjee et al. as taught by Schiessle et al. to obtain the desired electrical performance of the sensor (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 11, modified Banerjee et al. discloses all of the claim limitations as set forth above and also discloses the resistive sensing element, the first electrode and the second electrode being fabricated from one of gold, nickel, or conductive carbon black material ([0034], nickel disclosed for the structures).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 2013/0004811) in view of Schiessle et al. (US 5,255,981) as applied to claim 9 above, and further in view of Mattes et al. (US 2004/0169579).
Regarding claim 10, modified Banerjee et al. discloses all of the claim limitations as set forth above and also discloses the resistive sensing element (ref 130), the first electrode (at ref 324, [0035]) and the second electrode (at ref 324, [0035]) are affixed onto ([0051]) the separator by deposition ([0034]), but does not explicitly disclose the deposition is suputtering.
Mattes et al. discloses in Figs 1-3, a temperature sensor (Title) including producing it on a substrate via sputtering ([0016]).  This enhances the simplicity of the thin film production process ([0016]).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the thin film sputtering disclosed by Mattes et al. into the thin film sensor structure of Banerjee et al. to enhance the thin film structure and simplify the production process.

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 4 discloses the structure further includes a reference electrode being integrated into the resistive sensing element; wherein the reference electrode is affixed to the porous separator; wherein the reference electrode is affixed onto the separator by physical vapor deposition; and wherein the reference electrode is porous.
Banerjee et al. in view of Mattes and Schiessle et al. is considered to be the combination of prior art references of record closest to the aforementioned limitations of the instant dependent claim.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, the structure of claim 4 includes a porous reference electrode spatially located within the structure of the sensor as set forth within the claim.  None of the aforementioned references, alone nor in combination, disclose a reference electrode having the structure as set forth in the claim and spatially arranged within the temperature sensor structure as set forth in the claim.  Further, claims 5-8 are objected to since they depend from claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Okada et al. (US 2013/0260197) discloses in Figs 1-13, a battery module ([0002]) including a temperature sensor (ref 19) disposed within a cavity of a separator (ref 2) ([0019], [0020]).

Hunter et al. (US 2016/0336762) discloses in Figs 1-12, a secondary battery ([0002]) including a temperature sensor embedded within the battery structure ([0076]).

Engle et al. (US 2011/0039137) discloses in Figs 1-12, a battery ([0001]) including an integrated temperature sensor within ([0066]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725